DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
                                                               Status of the Claims
3.	Claims 1-2, 6-7 and 10 are currently pending. Claims 6-7 have been withdrawn as being drawn to a non elected invention. This office action is in response to the amendment filed on 04/27/2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hankova (Hankova, Libuse et al “Formation of Porous polymer Morphology by Microsyneresis During Divinylbenzene Polymerization” Journal of Polymer Science Part B: polymer Physics 2015 53 774-781) in view of deBenneville (US 3,948,821).
 Concerning claims 1 and 10 Hankova teaches a method of making a 
 Divinylbenzene copolymers from  80 % divinyl benzene in a porogen ( pg 777 column 1 paragraph 2) which is also known as technical grade Divinyl benzene ( pg 775 column 1 paragraph 3) and teaches examples of beads of poly (polydivinylbenzene) which are prepared by a suspension polymerization having a volume ratio of monomer to porogen solvent of 1 to 10 where the porogen is indicated to be toluene (an aromatic hydrocarbon) which can contain an amount of n-heptane (which is a liquid alkane) (pg 779 column 2 paragraph 3 and Table 2).  The use of technical grade (80%) divinylbenzene would correspond to the claimed amount of  divinyl benzene monomer units and the amount of divinylbenzene in the monomeric mixture. 
	Applicants specification indicates that pore volume can correspond to porosity and indicates that a dinvyl benzene polymer made from technical grade divinyl benzene having a pore volume of 8.1 cm3/g has a porosity that corresponds to 89 % (pg 6 lines 25-31 and pg 7 lines 1-5). Applicants specification further indicates that the skeletal density of a polymer made from technical grade divinyl benzene has a skeletal density of close to 1g/cm (pg 7 lines 15-20) which allows for the calculation of the amount porosity of the final polymer from the pore volume of the final polymer. 
Particular examples of the polymer beads formed by Hankova include those that where made using 12 volume % of n-heptane with the toluene and has a total pore volume of 7.5 cm3/g  and a volume average pore diameter of 44 nm ( pg 779 column 2 Table 3) which would have a final porosity of approximately 88.2 %. Other examples include those having no n-heptane in the porogen having a final pore volume of 7.5 and final pore diameter of 45 nm to give a porosity of approximately 88.2 % and an example made using 19 vol % of n-heptane having a final pore volume of 8.9 cm3/g and a final pore diameter of 70 nm to give a porosity of approximately 89.9 %.  (pg 779 column 2 Table 3).  All of these indicated examples of polymer bead where made using the claimed method of radical polymerization as AIBN, a known radical polymerization initiator was used as the initiator for the polymerization (pg 775 column 1 paragraph 3) and as already has been indicated the method of Hankova indicates the claimed monomer mixture having the claimed amount of divnylbenzene using the claimed solvents in the claimed amounts. 
Hankova further teaches that the pore geometry created by this production method offers a high surface area and high capacity for supporting functional groups or reactions in wide mesopores and that these polymer combine an advantageous pore geometry and a stable morphology that makes them attractive solid supports especially suitable for sterically demanding applications (pg 781 column 1 paragraph 2). 
Hankova does not teach that the polymer is functionalized with chloromethyl groups or that it is used in a solid state synthesis of peptides comprising the steps of providing a solid state synthesis support, attaching a first amino acid to said support of form the first amino acid molecule of the desired peptide chain and attaching additional amino acids to form the desired peptide chain. 
DeBenneville teaches the use of a polystyrene resin for peptide synthesis (column 1 lines 15-25). DeBenneville teaches that the styrene polymer is chloromethylated  (column 5 lines 35-50 and column 3 lines 50-55) and the synthesis of the polypeptide is performed by providing a crosslinked styrene polymer which is then attached to a protected amino acid (column 1 lines 50-65) and after which an additional amino acid is reacted to give the desired polypeptide  structure (column 2 lines 1-20). The polystyrene polymer is indicated to be made up of up tot 100% by weight of divinyl benzene  (column 4 lines 30-45). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the divinyl benzene polymer beads of Hankova in the solid state synthesis method of deBenneville including the chloromethylation of the divinylbenzene polymer for the purpose of using  the advantageous pore geometry and a stable morphology of the polymer beads of Hankova which are indicated to be useful as solid supports for a useful and well known synthesis method which uses crosslinked divinylbenzene as a solid support. 
Concerning claim 2 Hanakova does not specifically teach the surface area of the pore walls of the styrenic polymer. 
A particular example of the divinylbenzene polymer beads formed by Hankova include a polymer made using 19 vol % of n-heptane having a final pore volume of 8.9 cm3/g and a final pore diameter of 70 nm to give a porosity of approximately 89.9 % (pg 779 column 2 Table 3). 
Hankova teaches the claimed method of making the polymer and teaches the claimed porosity and pore diameter of the styrenic polymer as is indicated above. The surface area of the pore walls would result from the amount of pores as is indicated by the porosity and the size of the pores as is indicated by the pore diameter. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP 2112.I.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668. See MPEP 2112.II
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.I. 
As such since the polymer of Hankova teaches the styrene polymer made by the claimed method and having the claimed porosity and pore size, the polymer of Hankova would have the claimed surface area of the pore walls and therefore Hankova in view of deBenneville would teach the claimed limitations. 
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should be noted that while deBenniville is used in the new rejection provided above, the reference is used as a secondary reference to provide the functionalization of the styrenic support and the method of making a polypeptide and is not used to provide the particularly claimed styrenic polymer which is argued against in applicants arguments filed on 04/27/2022. 
Conclusion
6.	Claims 1-2 and 10 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/               Examiner, Art Unit 1763  

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763